1    Andrea Rosa, State Bar No. 122658
2    THE ROSA LAW GROUP
     9245 Laguna Springs Drive, Suite 175
3
     Elk Grove, CA 95758
4    Telephone: 916-647-9425
     Facsimile: 916-667-9558
5
     andrea.rosa@therosalawgroup.com
6
     David Graulich, State Bar No. 260515
7
     LAW PRACTICE OF DAVID GRAULICH
8    P.O. Box 2041
     Fair Oaks, CA 95628
9
     Telephone: 916-966-9600
10   david@wrongedatwork.com
11
     Attorneys for Plaintiff
12   Demetria Westmoreland

13

14                             UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA

16   Demetria Westmoreland,                            Case No. 2:17-CV-01922-TLN-AC
17
                           Plaintiff,
18                                                     STIPULATION AND ORDER TO
            v.                                         DISMISS CERTAIN CAUSES OF
19                                                     ACTION AGAINST DEFENDANTS
     The Regents of the University of California,      HERCHBERGER AND DAVIS
20   Sharon Schmitt, Pamela Williams, David
     Herchberger, Greg Davis, and Does 1
21
     through 10, inclusive,                            Action Filed: June 22, 2017
22
                           Defendants.
23

24         TO THE HONORABLE COURT, TO ALL PARTIES, AND THEIR ATTORNEYS

25    OF RECORD:
26         The parties stipulate and agree to dismiss the First, Second, Fourth, Fifth, Sixth and Seventh
27
     causes of action under Federal Rule Civil Procedure 41(a)(1)(A)(ii) against individual Defendants
28
                                                -1-
                                         STIPULATION; ORDER
1    David Herchberger (“Herchberger”) and Greg Davis (“Davis”).
2            1.        Plaintiff is Demetria Westmoreland (“Plaintiff”). Defendants are The Regents of the
3    University of California, Sharon Schmitt, Pamela Williams, David Herchberger and Greg Davis
4    (“Defendants”).
5            2.        On June 22, 2017, Plaintiff filed a Complaint in the above-entitled court against all
6    Defendants, including individual Defendants Herchberger and Davis. Plaintiff sued Defendants
7    asserting the following claims:
8                 a.     First Cause of Action - Retaliation for Engaging in Protected Activities in Violation of
9                            the Fair Employment and Housing Act (“FEHA”);
10                b.     Second Cause of Action – Discrimination Based on Race in Violation of FEHA;
11                c.     Third Cause of Action – Defamation;
12                d.     Fourth Cause of Action – Retaliation in Violation of Family Medical Leave Act
13                           (“FMLA”);
14                e.     Fifth Cause of Action – Discrimination Based on Taking FMLA Leave;
15                f.     Sixth Cause of Action – Discrimination Based on Taking California Family Rights Act
16                           (“CFRA”) Leave;
17                g.     Seventh Cause of Action – Aiding and Abetting Conduct forbidden by the FEHA;
18                           and
19                h.     Eighth Cause of Action – Intentional Infliction of Emotional Distress
20           3.          Plaintiff moves to dismiss only the First, Second, Fourth, Fifth, Sixth and Seventh
21   causes of action against individual Defendants Herchberger and Davis.
22           4.          Defendants Herchberger and Davis, who have served an answer, agree to the
23   dismissal.
24           5.          This case is not a class action under the Federal Rules of Civil Procedure, Rule 23, a
25   derivative action under Rule 23.1, or an action related to an unincorporated association under Rule
26   23.2.
27           6.          This case is not governed by any federal statute that requires a court order for dismissal
28
                                                       -2-
                                               STIPULATION; ORDER
1     of the above causes of action.

2          7.      Plaintiff has not previously dismissed any federal or state-court suit based on or

3     including the same claims as those presented in this case.

4          8.      This dismissal is made with prejudice.

5          9.      Each party agrees to bear his/her/its own costs, attorney’s fees, and expenses.

6          IT IS SO STIPULATED.

7

8
     Dated: October 18, 2018                                           THE ROSA LAW GROUP
9

10
                                                                   By: /s/ Andrea Rosa (as authorized 10/18/18)
11                                                                     Andrea Rosa, Attorney for Plaintiff
                                                                       DEMETRIA WESTMORELAND
12

13

14                                                                     DELFINO MADDEN O’MALLEY
     Dated: October 19, 2018                                           COYLE & KOEWLER, LLP
15

16
                                                                    By: /s/ Jennifer Randlett Madden__________
17                                                                      Jennifer Randlett Madden, Attorney for
                                                                        Defendants DAVID HERCHBERGER
18                                                                      and GREG DAVIS
19

20

21

22

23

24

25

26

27

28
                                                 -3-
                                         STIPULATION; ORDER
1                                                 ORDER

2          Pursuant to the joint stipulation of the Parties, and good cause appearing, it is hereby ordered:

3           1. The First Cause of Action for Retaliation for Engaging in Protected Activities in Violation

4              of the Fair Employment and Housing Act (“FEHA”) is dismissed with prejudice against

5              individual Defendants David Herchberger and Greg Davis;

6           2. The Second Cause of Action for Discrimination Based on Race in Violation of FEHA is

7              dismissed with prejudice against individual Defendants David Herchberger and Greg

8              Davis;

9           3. The Fourth Cause of Action for Retaliation in Violation of Family Medical Leave Act

10             (“FMLA”) is dismissed with prejudice against individual Defendants David Herchberger

11             and Greg Davis;

12          4. The Fifth Cause of Action for Discrimination Based on Taking FMLA Leave is dismissed

13             with prejudice against individual Defendants David Herchberger and Greg Davis;;

14          5. The Sixth Cause of Action for Discrimination Based on Taking California Family Rights

15             Act (“CFRA”) Leave is dismissed with prejudice against individual Defendants David

16             Herchberger and Greg Davis; and

17          6. The Seventh Cause of Action for Aiding and Abetting Conduct forbidden by the FEHA

18             is dismissed with prejudice against individual Defendants David Herchberger and Greg

19             Davis.

20   IT IS SO ORDERED.

21
     Dated: November 14, 2018
22

23

24                                            Troy L. Nunley
                                              United States District Judge
25

26

27

28
                                                 -4-
                                         STIPULATION; ORDER
